                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JEREMY T. GREENE,

        Plaintiff,                                            OPINION and ORDER
 v.
                                                             Case No. 18-cv-915-wmc
 DONALD J. TRUMP, ET AL.,

        Defendants.


       Pro se plaintiff Jeremy Greene has filed a proposed civil complaint against defendants

Donald J. Trump, Scott Walker, Jon. E. Litscher, Cathy Jess, Randall Hepp and Gary

Boughton. On June 26, 2019, the court issued an order explaining that Greene’s complaint

was subject to dismissal for failure to state a claim, but allowing plaintiff until July 17,

2019, to file an amended complaint that corrected the deficiencies the court identified in

his complaint. (Dkt. #17.) The court warned Greene that his failure to submit an

amended complaint would cause the court to dismiss this case without further notice. That

deadline has passed, but Greene has not filed a proposed amended complaint or

communicated with the court in any manner suggesting that he intends to do so.

Accordingly, the court is now dismissing this case for failure to state a claim. While

typically a complaint filed by a prisoner that fails to state a claim would require the court

to issue the plaintiff a strike for purposes of 28 U.S.C. § 1915(g), there is some question

whether Greene’s silence might indicate an acknowledgement that his original complaint

is insufficient, and that if given the opportunity, he would dismiss it voluntarily. Since it

is unclear, the court will not issue a strike in these circumstances.



                                              1
                                   ORDER

IT IS ORDERED that:

1. This case is DISMISSED for failure to state a claim upon which relief can be

   granted.

2. The clerk of court is directed to close this case.

Entered this 26th day of July, 2019.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       2
